DETAILED ACTION
Allowable Subject Matter
Claims 1-17 and 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art fails to teach or render obvious the invention as essentially claimed. 
Gonzales et al. (US 5031659) and Hirshstein (US 2383482) were considered most pertinent to applicant's disclosure.  
Gonzales et al. disclose a cleanout conduit valve installation for at least one cleanout conduit (24) extending into a subterranean cleanout conduit hole (hole in which 24 is situated) and connected to a sewer service line (20), comprising: at least one cleanout conduit valve assembly (34) configured to be disposed in fluid communication with the at least one cleanout conduit, the at least one cleanout conduit valve assembly including: a vertically oriented valve housing (36) configured for coupling to the at least one cleanout conduit, the valve housing having: a valve inlet end (lower end): and a valve discharge end (upper end) opposite to and generally above the valve inlet end; a valve mount (58) carried by the valve housing at the valve discharge end of the valve housing: and a valve (38) pivotally carried by the valve mount at a pivot point (62) and configurable between a closed valve position sealing the valve housing end a full open valve position unsealing the valve housing; the valve including: a valve arm (52, 78, 102) pivotally carried by the valve mount: a valve stop (portions 104 which extend away from 1-02 toward 40) extending from the valve arm, the valve stop engaging the valve housing in the full open valve position (col. 3, ll. 17-20); and a valve body (66) extending from the valve arm, the valve body including: an interior valve body surface (68); an exterior valve body surface (70); and a sealing surface (72, 76 or 106) extending from the interior valve body surface to the exterior valve body surface, the sealing surface engaging the valve housing in the closed valve position.
Gonzales does not disclose the at least one cleanout housing having a cleanout housing interior and configured for placement in the cleanout conduit hole with the at least one cleanout conduit extending into the cleanout housing interior, a cleanout housing opening overlying the cleanout housing interior and an openable cleanout housing door disposed in the cleanout housing opening; and the valve discharge end oriented within a valve discharge plane disposed at a discharge angle with respect to a horizontal plane and having an upper discharge opening side and a lower discharge opening side sloped downwardly from the upper discharge opening side.
Hirshstein teaches a related valve assembly in a cleanout conduit which extends to a cleanout housing (portion having cover 12) having a cleanout housing interior (in which 14 is located) and configured for placement in the cleanout conduit hole (hole in the ground), a cleanout housing opening (which 12 closes) overlying the cleanout housing interior and an openable cleanout housing door (12) disposed in the cleanout housing opening. Hirshstein also teaches wherein the valve assembly has a valve discharge end (13) oriented within a valve discharge plane disposed at a discharge angle with respect to a horizontal plane (as seen in figs. 1-3) and having an upper discharge opening side (end where line 13 points, fig. 2) and a lower discharge opening side (end where line 23 points) sloped downwardly from the upper discharge opening side (col. 2, ll. 41-47). The valve mount apertures of Thorpe render the valve mount rod (24) and valve door (17) moveable along a horizontal axis 1B in Fig. 2.
None of the prior art disclose or render obvious the further combination wherein the valve body has a valve center of mass exterior to the pivot point, whereby the valve is self-standing in the fully open valve position; and wherein the valve mount rod of the valve mount is shiftable vertically within the valve mount apertures in the hinge plates, respectively, to vertically tilt the valve mount rod and the valve. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA TIETJEN, whose telephone number (571) 270-5422.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARINA A TIETJEN/Primary Examiner, Art Unit 3753